DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the expressions “the path”,  “the desired direction”, “the flight of the ball” and “the golf club head” lack antecedent basis.
Claims 17, 18 and 20 are method claims with no clear method steps to further define the method step of method claim 16.
Regarding claim 18, the expression “the desired direction” and “the flight of the ball” lack antecedent basis.
Regarding claim 19, the expression “the longitudinal axis” lacks antecedent basis.
Regarding claim 20, the expression “the golf club head” lacks antecedent basis.


Limitations Not Considered
Regarding claims 14 and 15, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Regarding claims 17, 18 and 20, it has been held that to be entitled to weight in method claims, the recited structure limitations there in must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 xx 408 (1961).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koncelik, Jr. (US Patent No. 8,221,272).
Regarding claim 1, Koncelik discloses a mat for covering a grass surface (see element 200 in embodiment shown in Figures 2A-2C or see element 300 in Figure 3), the mat comprising: a planar body for protecting the grass surface by withstanding an impact of 

Regarding claim 2, the mat (200 or 300) is capable of allowing access to the grass includes allowing evapotranspiration and the access of water, nutrients, air and sunlight to the grass surface (see Figures 2A-2C and see Figure 3).

Regarding claim 3, the planar body is rectangular in shape (see top view of embodiment shown in Figure 1A since embodiment shown in Figure 3 is disclosed in the reference that it has identical structure as embodiment shown in Figure 1 (see column 6 lines 14-15).

Regarding claim 4, the at least one tee opening is positioned on a longitudinal center line of the planar body (as shown in Figure 2C, the imaginary center line between the two top and bottom end arc opening centers as shown in the figure can accommodate a tee as recited).

Regarding claim 5, as shown in Figure 2C, slots 204 have plurality of gaps that are polygonal in shape having either three or four sides.

Regarding claim 6, the plurality of gaps are elliptical in shape (column 4 lines 51-54 disclose that the holes could be any shape and size).

Regarding claim 7, in the plurality of gaps form a lattice, the lattice providing structural integrity to the planar body (column 4 lines 51-54 disclose that the holes could be any shape and size and this indicates that the gaps/holes could form a lattice as recited).

Regarding claims 9-12, the plurality of ground engagement members (208a-208h) are contiguous with a subset of the plurality of gaps and the plurality of engagement members include a spike as recited (see Figures 2B-2C). 

Regarding claim 13, the mat discloses material as recited (column 4 lines 32-34 discloses that the mat could be made of polyethylene plastic or any other flexible material that includes the recited features).

Regarding claims 16-20, see rejection of the above claims. As shown in the embodiments discussed above (Figures 1, 2 and 3) the grass surface is partially covered allowing access to water, nutrients, air and sunlight (see abstract and claim 1). Placing a golf ball on the tee is disclosed in column 6 lines 41-45. Inherently a golfer will be standing adjacent to the device and swing a golf club to strike the ball as recited (for example see column 5 lines 55+). All the recited structures in the claims are discussed in the structure claims rejection above. During normal use and operation of the Koncelik device, the method steps as recited would inherently be performed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Koncelik.
Koncelik does not explicitly disclose if the lattice could cover approximately 30% to 50% of the grass surface beneath the mat. However looking at embodiments shown in Figures 1-3, it can be said that the recited range could be considered as being met. It would have been obvious to one having ordinary skill in the art before the effective filing to provide any workable range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koncelik.
Koncelik does not explicitly disclose if the device is formed by injection molding or by cutting process. However the way of manufacturing a plastic device by cutting process or an injection molding is not a new concept. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing to manufacture the device of Koncelik by injection molding, or cutting process or in any known manufacturing way because Applicant has not disclosed that the use of manufacturing the device by injection 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711